 



EXHIBIT 10.41

[QUESTCOR LETTERHEAD]

March 7, 2005

VIA EMAIL
Steve Cartt
3260 Whipple Road
Union City, CA 94587

Re:      Offer of Employment

Dear Mr. Cartt:

Questcor Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
position of Executive Vice President, Commercial Development, a corporate
officer, on the terms described below. Should you accept our offer of
employment, your start date will be March 8, 2005.

You will report to James Fares, Chief Executive Officer. Your office will be
located at our facility in Union City, California. Of course, the Company may
change your reporting responsibilities, position, duties, and work location from
time to time, as it deems necessary.

Your base compensation will be $245,000 per annum ($10,208.33 semi-monthly) less
all amounts the Company is required to hold under applicable laws. You will be a
participant in the annual employee incentive program, which for 2005 has not yet
been approved by the Compensation Committee. Your incentive bonus of up to
$50,000, will be based on the attainment of specific milestones during each
calendar year. The milestones will be communicated to you in writing by
Mr. Fares following the start of your employment and will be updated annually as
part of the performance review process. The Company will provide you with
indemnification equivalent to that provided to other senior management and
pursuant to the Company’s Directors and Officers insurance policies as in place
from time to time. In addition, as soon as administratively practicable
following the start of your employment, the Company will provide you with a
change of control agreement commensurate with your position.

You will be eligible to participate in the Company’s various benefit plans
including medical, dental and vision insurance, as well as life, accidental
death and disability insurance. You will receive 16 days of paid vacation per
calendar year, in addition to 12 paid regular holidays and two paid floating
holidays. You will also be eligible to participate in the Company’s 401(k) Plan,
Section 529 College Savings Program and Employee Stock Purchase Plan. The
eligibility requirements for these plans are explained

 



--------------------------------------------------------------------------------



 



in the Company’s Employee Handbook, and in the case of the Company’s 401(k)
Plan, in the 401(k) Plan’s summary plan description. A copy of the Employee
Handbook and the 401(k) Plan’s summary plan description will be provided to you.
Please read them carefully. Of course, to the extent the provisions of the
various plans are inconsistent with the provisions of the Employee Handbook or
summary plan description, the plan provisions will control.

As you no doubt appreciate, as a Company employee, you will be expected to abide
by Company rules and regulations, acknowledge in writing that you have read the
Company’s Employee Handbook, sign and comply with a Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and sign the Policy Against Insider Trading.

The Company’s management has in effect an employee stock option plan to
recognize the talent and skills our employees bring to the Company. Management
will recommend to the Board of Directors that, at the time you join the Company,
the Company grant to you an option under the stock option plan to purchase
600,000 shares of the Common Stock of the Company at an exercise price equal to
100% of the closing price of the Company’s Common Stock on the date prior to
hire. One-fourth (1/4th) of these options will vest after twelve (12) months of
employment and thereafter the remaining shares will vest at the rate of 1/48th
of the total grant on each monthly anniversary of your continued employment with
the Company. The option will be subject to the terms and conditions of the
Company’s stock option plan and your stock option agreement.

In a separate agreement to be provided to you under separate cover, the Company
will agree that upon a Change of Control of the Company, if your employment is
terminated by the Company other than for “cause” (as defined in such agreement)
or if you resign your employment upon 30 days’ prior written notice to the
Company for “good reason” (as defined in such agreement) within six months of
the Change of Control, one-half of your unvested stock options will accelerate
and become immediately vested and exercisable.

In the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), during your first three years of employment, you
will receive severance compensation totaling Six (6) months of base salary. In
the event (i) your employment is terminated by the Company other than (x) for
Cause (as defined below) or (y) as a result of your disability, or (ii) you
resign your employment upon 30 days’ prior written notice to the Company for
Good Reason (as defined below), after your first three years of employment, you
will receive severance compensation totaling Twelve (12) months of base salary.

As a condition to receiving severance compensation, you will need to execute a
general release of claims against the Company and its officers, directors,
agents and shareholders. Such general release will not include rights to vested
options or claims for any compensation earned (including, without limitation,
accrued vacation), or reimbursement of expenses incurred, through the date of
termination. Severance compensation will be

 



--------------------------------------------------------------------------------



 



paid in accordance with normal payroll procedures. If you are reemployed at any
time during the severance period, all further severance compensation payments
shall immediately cease.

“Cause” will mean termination of your employment for any one or more of the
following: (i) habitual or material neglect of your assigned duties (other than
by reason of disability) or intentional refusal to perform your assigned duties
(other than by reason of disability) which continues uncured for 30 days
following receipt of written notice of such deficiency or “Cause” event from the
Board of Directors, specifying in detail the scope and nature of the deficiency
or the “Cause” event; (ii) an act of dishonesty intended to result in your gain
or personal enrichment; (iii) personally engaging in illegal conduct which
causes material harm to the reputation of the Company or its affiliates;
(iv) committing a felony or gross misdemeanor directly relating to, an act of
dishonesty or fraud against, or a misappropriation of property belonging to, the
Company or its affiliates; (v) personally engaging in any act of moral turpitude
that causes material harm to the reputation of the Company; (vi) intentionally
breaching in any material respect the terms of any nondisclosure agreement with
the Company; or (vii) commencement of employment with another Company while an
employee of the Company without the prior consent of the Board of Directors. Any
determination of “Cause” as used herein will be made only in good faith by the
Board of Directors.

“Good Reason” will mean the removal of your title of Executive Vice President,
Commercial Development without your written consent; provided, however, that
Good Reason shall not exist as a result of any reduction of your authority,
duties or responsibilities so long as you retain the title of Executive Vice
President, Commercial Development of the Company.

This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.

The Company will review your performance in accordance with the Employee
Handbook, to assess your accomplishment of milestones and goals, which the
Company reasonably sets for you. The Company will consider whether and when you
should receive increases in your compensation and benefits as described therein
based on such accomplishments.

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in writing signed by the Chief Executive Officer.

Any and all disputes connected with, relating to or arising from your employment
with the Company will be settled by final and binding arbitration in accordance
with the rules of the American Arbitration Association as presently in force.
The only claims not covered by this Agreement are claims for benefits under the
unemployment insurance or workers’

 



--------------------------------------------------------------------------------



 



compensation laws. Any such arbitration will take place in Alameda County,
California. The parties hereby incorporate into this agreement all of the
arbitration provisions of Section 1283.05 of the California Code of Civil
Procedure. The Company understands and agrees that it will bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator. Each side
will bear its own attorneys’ fees, and the arbitrator will not have authority to
award attorneys’ fees unless a statutory section at issue in the dispute
authorizes the award of attorneys’ fees to the prevailing party, in which case
the arbitrator has authority to make such award as permitted by the statute in
question. The arbitration shall be instead of any civil litigation; this means
that you are waiving any right to a jury trial, and that the arbitrator’s
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof. Judgment upon any award
rendered by the arbitrators may be entered in any court having jurisdiction.

The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether oral or written, express or implied. In the event
you accept this employment offer, the terms set forth in this letter will
comprise our final, complete and exclusive agreement with respect to the subject
matter of this letter. Thus, by accepting this employment offer and signing this
offer letter, you agree to be bound by its terms and conditions. As required by
law, the Company’s offer is subject to satisfactory proof of your right to work
in the United States no later than three days after your employment begins.

Please sign and date this letter, and return it to me as soon as possible. This
offer terminates if it is not signed and delivered to me by March 8, 2005. A
facsimile copy will suffice for this purpose, so long as an original signature
is delivered when you commence employment. My confidential facsimile number is
(510) 400-0710.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

     
Sincerely,
   
 
   
/s/ James L. Fares
         
 
   
James L. Fares
   
Chief Executive Officer and President
   

I hereby acknowledge that I have read the foregoing letter and agree to be bound
by all of its terms and conditions:

     
/s/ Steve Cartt
         
Steve Cartt
   
 
   
March 7, 2005
         
Date
   

 